           Case 2:17-cv-02386-ODW-PLA Document 94 Filed 01/28/19 Page 1 of 4 Page ID #:727


                     1   Arthur I. Willner, State Bar No. 118480
                         Email: awillner@leaderberkon.com
                     2   Emily K. Doty, State Bar No. 297222
                     3   Email: edoty@leaderberkon.com
                         LEADER & BERKON LLP
                     4
                         660 S. Figueroa Street, Suite 1150
                     5   Los Angeles, CA 90017
                         Tel: (213) 234-1750; Fax (213) 234-1747
                     6
                     7   Marieke Tuthill Beck-Coon (admitted pro hac vice)
                         Email: marieke@thefire.org
                     8
                         Brynne Sasha Madway (admitted pro hac vice)
                     9   Email: brynne.madway@thefire.org
                         THE FOUNDATION FOR INDIVIDUAL RIGHTS IN EDUCATION
                10
                         510 Walnut Street, Suite 1250
                11       Philadelphia, PA 19106
                         Tel: (215) 717-3473; Fax (215) 717-3440
                12
                13       Attorneys for Plaintiff Kevin A. Shaw

                14                           UNITED STATES DISTRICT COURT
                15                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
                16
                17       KEVIN A. SHAW,                      )       Case No. 2:17-cv-02386-ODW-PLA
                18                                           )
                                        Plaintiff,           )       Hon. Otis D. Wright, II
                19                                           )
                20                  vs.                      )
                                                             )       JOINT STIPULATION TO DISMISS
                21       KATHLEEN F. BURKE, in her           )       DEFENDANT BURKE WITH
                22       individual and official capacities; )       PREJUDICE
                         EARIC DIXON-PETERS, in his          )
                23       individual and official capacities; )
                24       WILLIAM A. MARMOLEJO, in his )              Discovery Cutoff Date: March 1, 2019
                         individual and official capacities; )       Pre-Trial Conference: June 17, 2019
                25       JUAN C. ASTORGA, in his individual )        Trial Date: July 16, 2019
                26       and official capacities;            )
                         FRANCISCO C. RODRIGUEZ, in his )
                27       official capacity;                  )
                28       SCOTT J. SVONKIN, in his official   )
LEADER & BERKON LLP
  ATTORNEYS AT LAW
    LOS ANGELES                                            Joint Stipulation To Dismiss Defendant Burke With Prejudice
                                                                                 Kevin Shaw vs. Kathleen F. Burke, et al.
                                                                                   Case No. 2:17-cv-02386-ODW-PLA
            Case 2:17-cv-02386-ODW-PLA Document 94 Filed 01/28/19 Page 2 of 4 Page ID #:728



                     1
                         capacity;                                     )
                         SYDNEY K. KAMLAGER, in her                    )
                     2   official capacity;                            )
                     3
                         MIKE FONG, in his official capacity;          )
                         GABRIEL BUELNA, in his official               )
                     4   capacity;                                     )
                     5   ANDRA HOFFMAN, in her official                )
                         capacity; ERNEST H. MORENO, in                )
                     6   his official capacity;                        )
                     7   STEVEN F. VERES, in his official              )
                         capacity; and CHARLES JOHNSON,                )
                     8   in his individual and official capacities,    )
                     9                                                 )
                                        Defendants.                    )
                 10
                 11
                 12                                         STIPULATION
                 13            IT IS HEREBY STIPULATED, pursuant to Federal Rule of Civil
                 14      Procedure 41(a)(1)(A)(ii), that all claims brought by Plaintiff Kevin Shaw against
                 15      Defendant Kathleen F. Burke only are dismissed with prejudice.
                 16
                 17      Dated: January 28, 2019            LEADER & BERKON LLP
                 18
                                                            By: /s/ Arthur I. Willner
                 19                                            Arthur I. Willner
                                                               Email: awillner@leaderberkon.com
                 20                                            Emily K. Doty
                                                               Email: edoty@leaderberkon.com
                 21                                              -and-
                                                               Marieke Tuthill Beck-Coon
                 22
                                                               Email: marieke@thefire.org
                 23                                            Brynne Sasha Madway
                                                               Email: brynne.madway@thefire.org
                 24
                                                               THE FOUNDATION FOR INDIVIDUAL
                 25                                            RIGHTS IN EDUCATION
                                                               Admitted pro hac vice
                 26                                            Attorneys for Plaintiff Kevin Shaw
                 27      ///
                 28                                                   -2-
LEADER & BERKON LLP
  ATTORNEYS AT LAW                                            Joint Stipulation To Dismiss Defendant Burke With Prejudice
    LOS ANGELES
                                                                                    Kevin Shaw vs. Kathleen F. Burke, et al.
                                                                                      Case No. 2:17-cv-02386-ODW-PLA
            Case 2:17-cv-02386-ODW-PLA Document 94 Filed 01/28/19 Page 3 of 4 Page ID #:729



                     1   Dated: January 28, 2019            CROWELL & MORING
                     2
                                                            By: /s/ John S. Gibson
                     3                                         John S. Gibson
                                                               JGibson@crowell.com
                     4                                         Emily T. Kuwahara
                                                               ekuwahara@crowell.com
                     5                                         Laurel P. Malson
                                                               lmalson@crowell.com
                     6                                         Sigourney Haylock
                                                               SHaylock@crowell.com
                     7                                         Attorneys for Defendants
                     8
                     9         Pursuant to Local Rule 5-4.3-4(a)(2)(i), I attest that all other signatories
                 10      listed, and on whose behalf the filing is submitted, concur in the filing’s content and
                 11      have authorized the filing.
                 12
                                                                 /s/ Arthur I. Willner
                 13                                              Arthur I. Willner
                 14
                 15
                 16
                 17
                 18
                 19

                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
                 28                                                -3-
LEADER & BERKON LLP
  ATTORNEYS AT LAW                                           Joint Stipulation To Dismiss Defendant Burke With Prejudice
    LOS ANGELES
                                                                                   Kevin Shaw vs. Kathleen F. Burke, et al.
                                                                                     Case No. 2:17-cv-02386-ODW-PLA
            Case 2:17-cv-02386-ODW-PLA Document 94 Filed 01/28/19 Page 4 of 4 Page ID #:730


                                                   CERTIFICATE OF SERVICE
                     1
                     2   RE: CASE NO. 2:17-cv-02386-ODW-PLA
                         Kevin Shaw v. Kathleen F. Burke, etc. et al.
                     3
                     4
                               I hereby certify that on January 28, 2019, a copy of the following document
                     5
                         was filed with the court via electronic filing:
                     6
                     7         JOINT STIPULATION TO DISMISS DEFENDANT BURKE WITH

                     8   PREJUDICE

                     9
                               Notice of this filing will be sent to the following parties by operation of the
                 10
                         Court’s electronic filing system. Parties may access this filing through the Court’s
                 11      system:
                 12
                 13
                         John S. Gibson                          Attorneys for Defendants
                 14      Emily T. Kuwahara
                 15      Laurel P. Malson
                         Sigourney Halyock
                 16      Crowell & Moring
                 17      515 South Flower St., 40th Floor
                         Los Angeles, CA 90071-2201
                 18
                 19            Dated: January 28, 2019
                 20                                                        s/ Arthur I. Willner
                 21                                                        Arthur Willner
                 22
                 23
                 24
                 25
                 26
                 27
                 28                                                 -4-
LEADER & BERKON LLP
  ATTORNEYS AT LAW                                            Joint Stipulation To Dismiss Defendant Burke With Prejudice
    LOS ANGELES
                                                                                    Kevin Shaw vs. Kathleen F. Burke, et al.
                                                                                      Case No. 2:17-cv-02386-ODW-PLA
